         Case 1:16-cr-00205-DLC Document 52
                                         51 Filed 03/01/21
                                                  02/26/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
Ms.                                                    Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       February 26, 2021

VIA ECF

Honorable Denise L. Cote                        MEMO ENDORSED
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Marquis Southwell, a/k/a “Quis,” S1 16 Cr. 205 (DLC)

Dear Judge Cote:

        The Government submits this letter respectfully to request an adjournment of the
conference regarding the defendant Marquis Southwell’s violations of supervised release. The
conference is currently scheduled for March 12, 2021, at 12 p.m. The parties understand that a
request must be made by the Court to a federal facility well in advance to arrange for an inmate to
appear remotely. At the moment, however, the defendant is in state custody and has a bail review
conference in state court scheduled for March 3, 2021. To avoid disruption of the scheduled state
proceeding, the parties believe it would make sense to wait until after the conference to have the
defendant, if still in custody, brought over to federal custody. Accordingly, an adjournment of the
March 12 conference would permit the parties and the Court to better coordinate the defendant’s
appearance. Additionally, defense counsel is scheduled to begin a jury trial on March 8, 2021. He
has made arrangements to have an associate familiar with the case appear on his behalf, but would
prefer to appear himself. For these reasons, the parties respectfully request that the conference be
adjourned until the first week of April 2021.

Application GRANTED. VOSR              Very truly yours,
adjourned to April 9, 2021 at 3:00 PM.
                                       AUDREY STRAUSS
SO ORDERED                             United States Attorney
March 1, 2021
                                          by:      /s/
                                                Anden Chow
                                                Assistant United States Attorney
                                                (212) 637-2348

Cc:    Avraham Moskowitz, Esq., counsel for the defendant (by e-mail)
